Citation Nr: 1443011	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected postoperative right fifth toe hammertoe with nerve damage, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia (previously claimed as acute pancreatitis and chest pain), currently rated 10 percent disabling. 

3.  Entitlement to service connection for gastric ulcer, to include as secondary to service-connected GERD with hiatal hernia.  

4.  Entitlement to service connection for gastritis, to include as secondary to service-connected GERD with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney at Law

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 7, 1976 to April 29, 1979 and from May 25, 1979 to October 31, 1998.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 rating decision denied an increased rating for postoperative right fifth toe hammertoe with nerve damage, and a November 2011 rating decision denied an increased rating for GERD with hiatal hernia, and denied service connection for gastric ulcer and gastritis. 

The issues of entitlement to service connection for headaches and to a total disability rating due to individual unemployability (TDIU) have recently been raised by the Veteran or his attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is warranted.  

With respect to the Veteran's right fifth hammertoe disability, the Board notes that this condition was assigned a compensable rating by the RO pursuant to a neurological diagnostic code.  The Board finds that a current neurological examination would aid in evaluating this disability.  

Under the circumstances presented in this case regarding the gastrointestinal claims, the Board finds that these claims should be returned for an additional examination and opinions.   

Regarding entitlement to service connection for gastric ulcer and gastritis, the March 2011 VA examination noted that a Womack Army Medical Center upper gastrointestinal (GI) report dated in August 2010 diagnosed gastric ulcers with clean base chronic gastritis, and another GI report from that facility dated in September 2010 diagnosed gastritis.  However, the examiner noted that these conditions resolved.  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, review of the Veteran's service treatment records reveals a report on September 2, 1998, which indicated that an upper GI study showed mild distal esophagitis and suggestion of gastric erosions.  Duodenal bulb and duodenum were normal. 

In light of the above, the Board finds that another opinion is needed as to whether the Veteran's gastric ulcers and gastritis diagnosed during the course of the claim are related to service or the service-connected GERD with hiatal hernia.

Regarding the increased rating claim for GERD with hiatal hernia, the Board notes that the only VA examination conducted during the appeal was in March 2011 and is now more than 3 years old.  Accordingly, a new VA examination would aid in evaluating the claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Board notes that although the RO apparently reviewed VA treatment records dating from November 2006 to January 2013, it does not appear that all of those records have been associated with the virtual claims file.  Such much be accomplished on remand. 

In addition, the Veteran's attorney essentially stated that there are private treatment records not contained in the VBMS file.  However, the attorney did not identify the specific private treatment records which are missing from the record.  On remand, the attorney can identify additional private treatment records which are not currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide the names and addresses of all medical care providers who treated him for a right fifth toe disability or GI condition.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records from the Fayetteville, North Carolina VA Medical Center (MC) dating from November 2006 to January 2013 should be associated with the electronic claims file, and ongoing records dating since January 2013 should also be associated with the electronic claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been accomplished, the AOJ should schedule the Veteran for a VA neurological examination to address the neurological symptomatology associated with the Veteran's right postoperative right fifth toe hammertoe with nerve damage.  The claims file should be reviewed by the examiner in conjunction with the examination.  The examiner is specifically requested to address the extent of any nerve impairment resulting from the surgery to the right fifth hammertoe.  Any necessary tests should be performed.  

3.  Schedule the Veteran for a VA stomach and esophagus examination to assist in determining the current severity of the Veteran's GERD/hiatal hernia, as well as the nature of the claimed gastritis and gastric ulcers, and to obtain an opinion as to the possible relationship between these condition and service or service-connected GERD/hiatal hernia.  The claims file should be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination       of the Veteran, the examiner should address the symptomatology associated with the Veteran's GERD/hiatal hernia, and indicate whether the Veteran currently suffers from gastritis and gastric ulcers.  In addition, the examiner should respond to the following questions:

a. Regardless of whether the Veteran is currently diagnosed with gastritis or gastric ulcers, the examiner should opine as to whether the gastritis and gastric ulcers noted on upper GI study in August 2010 are at least as likely as not (50% probability or greater) a maturation of or otherwise related to the GI complaints in service, to include the September 1998 upper GI study suggestive of gastric erosions.  The examiner should explain the reasoning for his/her opinion. 
b. If the gastric ulcers and gastritis (as diagnosed in 2010) are not related to service, then the examiner should opine whether either condition was caused by the service-connected GERD/hiatal hernia.  The examiner should explain the reasoning for his/her opinion.
c. If not caused by the service-connected GERD/hiatal hernia, the examiner should opine whether the Veteran's GERD/hiatal hernia permanently worsened the gastric ulcers and gastritis beyond the natural progression of those conditions (aggravation).  If the examiner concludes the Veteran's GERD/hiatal hernia aggravates the gastric ulcers and/or gastritis, the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of disability.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary accomplished, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

